Citation Nr: 0323953	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for PTSD 
and assigned an initial 70 percent disability rating, 
effective October 11, 2001.  The veteran perfected a timely 
appeal of this determination to the Board.

In a December 2002 rating decision, the RO denied the veteran 
claim of entitlement to service connection for disability 
associated with "Agent Orange exposure," to include Type II 
diabetes mellitus.  Later that same month, the RO notified 
the veteran of this adverse action and of his appellate 
rights.  Thereafter, in an August 2003 Informal Hearing 
Presentation submitted directly to the Board, the veteran's 
representative made reference to this matter.  To the extent 
that the veteran, by and through his representatives, wishes 
to initiate an appeal of the December 2002 denial of service 
connection for a disability associated with Agent Orange 
exposure, he is advised that "a notice of disagreement must 
be filed with the activity which entered the determination 
with which disagreement is expressed (hereinafter referred to 
as the 'agency of original jurisdiction'".  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).  As such, the Board may not accept 
the August 2003 Informal Hearing Presentations as a notice of 
disagreement of the Agent Orange claim.  Id.  Therefore, the 
veteran is advised that he still has until December 18, 2003, 
to file a timely notice of disagreement that contests the 
denial of service connection for a disability associated with 
Agent Orange at the RO.  Accordingly, this issue is not a 
part of the current appeal. 





REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO assigned an initial disability rating of 70 
percent following a grant of service connection for PTSD in a 
May 2002 rating decision.  In July 2002, the RO furnished the 
veteran with a Statement of the Case (SOC), which included 
the VCAA.  While the SOC notified the veteran of the evidence 
needed to substantiate his claim concerning the level of 
compensation for PTSD, it is not sufficient for purposes of 
providing the veteran notice of which portion of the 
information and evidence, if any, he was to provide and, 
which portion, VA would provide regarding this particular 
claim.  38 U.S.C.A. § 5103(a).  The Board points out that the 
claims folder was transferred to the Board in January 2003, 
nearly two years after the VCAA was enacted.  The Board finds 
that the RO should inform the veteran and his representative 
of the VCAA and its notification provisions.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an initial 
disability rating in excess of 70 percent 
for PTSD.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claim for an initial disability 
rating in excess of 70 percent for PTSD.

If the benefit sought on appeal remains denied following full 
compliance with the VCAA, the veteran and his representative 
should be provided with a supplemental statement of the case.  
The appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



